DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner for your application in the USPTO is now Daniel C. Gamett, Ph.D., Art Unit 1647. 
The amendments of 09/06/2022 have been entered in full. Claims 6-8 and 10-12 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicant’s amendment and/or arguments filed 09/06/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziblat et al., Eur. J. Immunol (2015) 45:192-202 (‘Ziblat’; of record).
Ziblat teaches that “NK cells were culture for 24 h or 5 days the presence or absence of 10 ng/mL IL-18, IL-27, or their combinations and 1 ng/mL IL-15 as a survival factor” (p. 199, right column). Thus, Ziblat discloses a method of culturing NK in a medium comprising IL-15, IL-18, and IL-27, thereby anticipating claim 6. The NK cells were isolated from PBMCs, as in claim 7 (p.199, left column). The NK cells were in the CD14- fraction (p.199, left column) and they expressed CD69 and CD16 (p.193, paragraph bridging columns), as in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziblat as applied to claims 6, 7, and 12 above, and further in view of Suck et al, Exp. Hematology (2011) 39:904-914 (‘Suck’; of record).
As noted above Ziblat teaches isolation of NK cells and their culture in medium comprising IL-15, IL-18, and IL-27. Ziblat does not teach culturing the cells for 7-30 days, as in claim 8, nor does Ziblat does explicitly teach a method of treating cancer by administering the cultured cells, as in claim 10.
NK-cells are known in the prior art to have spontaneous cytotoxicity toward a broad range of malignancies NK-cell mediated adoptive immunotherapy advantageously not complicated by graft-vs.host disease (Suck, p.904). Suck teaches NK cell isolation from PMBCs and subsequent NK cell expansion in long-term cultures (p. 905, col. 2). Suck teaches that long-term cultures are needed to generate highly potent clinical-grade NK cells for targeting malignancies (Title, abstract). Suck teaches the benefits of using IL-15 when culturing NK cells for longer periods of time, such as 14 days or more (Figure 6) and even between 3-4 weeks (p. 910, col. 1). Suck teaches that IL-15 supports the large-scale expansion of clinical-grade NK cells in a protocol that is readily clinically translatable (Abstract; conclusions). 
As noted above, Ziblat recognized the utility of IL-15 as a survival factor for the culture of NK cells. Ziblat further teaches that simultaneous stimulation of NK cells in a culture medium with IL-27 and IL-18 induced a significant and synergistic increase in the amounts of IFN-y secreted by the NK cells when compared with stimulation with IL-18 or IL-27 alone (Sentence bridging pp. 1938-194; Fig. 5A). Ziblat teaches that IL-27 may be useful to elicit improved NK-cell-mediated immunity against tumors (p.197, right column, final paragraph).
One of skill in the art would be motivated to modify the method of Ziblat by extending the period of cultures to obtain large-scale expansion of clinical-grade NK cells, as taught in Suck. Conversely, one of skill in the art would be motivated to modify the method of Suck, by including IL-18 and IL-27 to obtain cells with improved cancer cell killing activity, as taught in Ziblat. Together, Ziblat and Suck provide teaching, suggestion, motivation, and expectation of success to perform the methods of claims 8 and 10.  Therefore, the methods of claims 8 and 10 are prima facie obvious in view of Ziblat and Suck.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ziblat and Suck as applied to claims 6-8, 10, and 12 above, and further in view of Michaud et al., J Immunother.  2010 May;33(4):382-390 (‘Michaud’) and Roda et al., J Immunol. 2006 Jul 1;177(1):120-129 (‘Roda’).
As noted above, Ziblat and Suck together teach culturing NK in the presence of IL-15, IL-18, and IL-27 and administering the cultured cells to treat cancer. The combined references do teach the further inclusion of IL-7 or IL-21 in the culture medium, as recited in claim 11.
Michaud teaches that IL-7 enhances survival of human NK cells (Abstract). Roda teaches that IL-21 significantly enhances the NK cell response to Ab-coated targets (Abstract). One of skill in the art would recognize these effects as being advantageous for expanding NK cells intended for therapeutic administration. Therefore, it would be prima facie obvious to modify the methods taught in Ziblat and Suck to include IL-7 or IL-21, or both IL-7 and IL-21, in the culture medium, as recited in claim 11.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647